IVERS, Judge,
concurring:
I concur, as I must, in Judge Farley’s excellent opinion in this case. I write separately to emphasize that the Court has arrived at the result in this case just as an appellate Court should, within our jurisdiction to “decide all relevant questions of law, interpret constitutional, statutory, and regulatory provisions and determine the meaning or applicability of the terms of an action of the Secretary.” 38 U.S.C. § 7261(a)(1).
As is clearly and succinctly set forth in the opinion in this case, Congress has provided for payment of reduced compensation to qualified veterans during periods of incarceration. See 38 U.S.C. § 5313(a)(1). The provision reducing the amount of compensation available to certain incarcerated veterans was enacted in October 1980. See Pub.L. 96-385, § 504(a), 94 Stat. 1534, U.S.C.C.A.N. 1980, p. 3307, (Oct. 7, 1980). The Secretary, by regulation, has implemented the statute and has provided, in accordance with provisions of that statute, for payment of compensation in a reduced amount, to qualified veterans during periods of incarceration. 38 C.F.R. § 3.665 (1994). The legislative history of the statute reveals that differences existed between the House and the Senate regarding adding a new section to title 38 which would limit the payment of compensation, to otherwise eligible veterans, during confinement in a penal institution. The House favored limiting the payment of benefits to all incarcerated veterans. On August 6, 1980, the Senate passed its revision to the House bill (H.R. 7511) as an amendment to the Veterans’ Disability Compensation and Housing Benefits Amendments of 1980. Pri- or to the Senate’s adoption of H.R. 7511, the Senate version did not contain a provision limiting the payment of compensation to incarcerated veterans. Congressman Montgomery, the chairperson for the Subcommittee on Compensation, Pension, Insurance, and Memorial Affairs, in introducing the final version of the House-Senate compromise, stated:
Mr. Speaker, the purpose of compensation is to replace the lost earning capability of a disabled veteran where the impairment is caused by a service-connected condition. I do not consider it unreasonable to recognize that individuals who are confined by our judicial system for commission of a serious offense against society are no longer available to the labor market. An economic detriment caused by a disability is not felt by such individuals during long periods of confinement.
As you know, if a member of the Armed Forces commits a violent act so severe as to require a dishonorable discharge, such individual is precluded from receiving any veterans’ benefits at all for the rest of his life. To me it is not unreasonable to expect a similar standard of conduct to be applied to veterans. I have great difficulty, as do many members of the committee, in providing a full range of Federal benefits to individuals serving long sentences for the commission of felonies.
I do not see the wisdom of providing hundreds and thousands of dollars of tax free benefits to such individuals when at the same time the taxpayers of this country are spending additional thousands of dol*193lars to maintain these same individuals in penal institution....
126 Cong.Rec. 26,118 (1980). Congressman Wylie, the ranking minority member of the Subcommittee on Compensation, Pension, Insurance, and Memorial Affairs stated:
.... I fully appreciate that compensation benefits have always been awarded by a grateful nation for disabilities suffered in the line of duty, and without regard to later economic status, and I have no philo-so[p]hical difficulties with that concept. But, Mr. Speaker, the cast of an individual imprisoned for a felony — a serious, intentional crime against the very people who are being asked to reach into their pockets and pay taxes to pay such compensation— is an entirely different matter.
Even the military treats this situation differently. If a serviceman is injured on active duty and commits a felony prior to being discharged, he may well receive a bad conduct or dishonorable discharge. If so, he will receive no benefits whatsoever for the remainder of his life. Contrarily, under present law if the same individual is discharged and then commits the same felony, such payments are unaffected. In the case of imprisonment, when a prisoner is being fully supported by tax dollars that fund the penal institution, it becomes ludicrous to continue payment of benefits designed to help him maintain a standard of living. Thus, I believe the reduced stipend of $60 a month is reasonable and, indeed, generous. Personally, I would stop all compensation during incarceration for a felony. But, this is a good compromise.
126 Cong.Rec. 26,122 (1980). In the Senate, Senator Cranston, Chairperson of the Veterans’ Affairs Committee, urged that the Senate concur in the House amendments to the Senate amendments to the bill. Senator Cranston stated:
Mr. President, in my view and in the view of other committee members, the House-passed provision not only raised questions of fundamental fairness but also threatened basic principles underlying the service-connected compensation programs. However, with the utmost reluctance and recognizing the depth of the feelings in the other body with regard to the issues involved — and, as I previously noted, Senator Thurmond and I personally met with Representatives Montgomery and Wylie— we have reached an accord on the provisions in the compromise agreement, provisions that I believe are consistent with notions of fundamental fairness.
. 126 Cong.Rec. 27,012 (1980).
I write separately to highlight the debate and the policy underlying the enactment of section 5313 of title 38 permitting the payment of benefits, albeit at a reduced rate, to incarcerated veterans. An incarcerated veteran who is under the watchful eye of Federal or State authorities is not engaging in a type of lifestyle, the quality of which must be improved or maintained by the payment of compensation. Nor would it seem that that veteran is engaged in activities involving “earning capacity” as envisioned by the drafters of 38 U.S.C. § 1155, or the rating schedule adopted in accordance therewith. See 38 C.F.R. § 4.1.
The Court today imposes a requirement on the Secretary in carrying out the duty to assist under 38 U.S.C. § 5107(a) and 38 C.F.R. § 3.159 (1994), that was, perhaps, not contemplated by Congress when it enacted 38 U.S.C. § 5313. However, we cannot now lightly infer that the duty to assist a veteran in developing his claim applies any less to an incarcerated veteran than to a non-incarcerated veteran. See Wood v. Derwinski, 1 Vet.App. 406 (1991). This is especially so in light of the eligibility of incarcerated veterans to receive payment of compensation while they are in a penal institution. The language of the statute is plain, and thus does not suggest a contrary result. Office of Personnel Management v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990). When construing the meaning of a statute, a Court is “bound by the choices Congress has made, not the choices we might wish it had made.” Farrar v. Hobby, 506 U.S. 103, 118, 113 S.Ct. 566, 568, 121 L.Ed.2d 494 (1992). The duty of the Courts is to enforce the laws enacted by the legislature, “however much we might question its wis*194dom or fairness.” Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 471, 112 S.Ct. 2589, 2598, 120 L.Ed.2d 379 (1992). “If the effects of the law are to be alleviated, that is within the province” of Congress. Id. Should Congress, in its wisdom, deem it necessary to change the statute, that authority lies with Congress and not with this Court. Id. In contemplation of the current policy and political climate, I note that, currently pending before the Senate as part of the National Defense Authorization Act for Fiscal Year 1996, is a bill introduced by Senator Barbara Boxer of California, which would amend titles 10 and 37 of the United States Code, and terminate the pay and benefits of any member of the Armed Forces upon conviction of a serious crime; if that conviction is overturned on appeal, full back pay would be awarded. 141 Cong.Rec. S. 205 (daily ed. Jan. 11, 1995) (statement of Sen. Boxer). This bill provision has bipartisan cosponsor-ship and has the support of the Secretary of Defense.
At a time when the leadership of both the Executive and Legislative Branches of Government is advocating a reexamination of the way Government does business and examining ways in which to reduce the costs thereof, perhaps questions regarding the policy underlying the provision of compensation to incarcerated veterans should be raised in a forum where they can be fully aired and where changes, if warranted, can be made. Perhaps the time has come to renew the debate which resulted in the passage of 38 U.S.C. § 5313.